DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
	Claims 1, 5-11, and 14-20 are currently amended.
	Claims 1-20 are pending and are allowed.

Reason for Allowance
Claims 1-20 are allowed over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance:
	The primary prior art reference Bidner et al. (Publication US 2011/0072799) discloses systems and methods for controlling regeneration of a particulate filter downstream of an engine in a vehicle.  One exemplary method includes, during first engine shutdown conditions, increasing excess oxygen to the particulate filter, and regenerating the particulate filter at least during a portion of engine shutdown.  The method further includes during second engine shutdown conditions, decreasing the excess oxygen to the particulate filter at least during a portion of engine shutdown.
	The next prior art reference Benedikt et al. (US Patent 6,055,955) discloses an internal combustion engine, for motor vehicles having a direct fuel injection and externally supplied ignition, which has at least one combustion chamber enclosed between a cylinder head and a reciprocating piston displaceable in a cylinder bore, the combustion chamber being closable by at least one inlet valve for air aspiration.  To attain extensive homogeneity of the mixture formation in direct fuel injection that assures reliable, thorough combustion of the mixture, the combustion chamber is preceded at its upper 

	The prior art of record fail to teach or fairly suggest:
	With respect to claim 1: “A system, comprising 
	…a control system with instructions stored in memory to:
		following a shut-down command to an engine,
		open the aspirator control valve (ACV) between a first engine speed and a second engine speed, the first engine speed being lower than an idle speed and the second engine speed occurring before an imminent engine stop; and
		close the ACV when engine speed decreases to below the second engine speed.”

	With respect to claim 16: “A system, comprising:
…a control system with instructions stored in memory to:
following a first shutdown command to the engine,
open the aspirator shut-off valve (ASOV) between a first engine speed and a second engine speed, the second engine speed being nominally higher than that at an engine stop; and
following a second shutdown command to the engine,
close or maintaining closed the ASOV irrespective of engine speed.”

	Claims 2 and 12-15 depend from claim 1, claim 3 depends from claim 2, claim 4 depends from claim 3, claim 5 depends from claim 4, claim 6 depends from claim 5, claim 7 depends from claim 6, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668